Citation Nr: 0503335	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating.  
The veteran, who had active service from October 1969 to 
September 1971 appealed the initial evaluation assigned for 
his bilateral hearing loss and the case was referred to the 
Board for appellate review.   



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran manifests no higher than Level II hearing for 
the right ear and Level I hearing for the left ear.  


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 
Stat. 2096, that became law in November 2000.  The VCAA 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
the laws administered by the VA.  The VCAA also requires the 
VA to assist the claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate a claim.  Collectively, the December 2002 rating 
decision and the July 2003 Statement of the Case and the 
December 2003 and February 2004 Supplemental Statements of 
the Case issued in connection with this appeal have notified 
the veteran of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, letters to the veteran dated in July 2002 and 
October 2003 specifically notified the veteran of the 
provisions of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection and 
an increased initial evaluation and whether or not he or the 
VA bears the burden of producing or obtaining that evidence 
or information.  Increased ratings claims are generally 
considered to be "downstream" issues from the original grants 
of service connection.  Recently, the VA General Counsel 
promulgated an advisory opinion holding that separate notice 
of the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case (SOC).  Id.  Such was done in the present case.  In this 
regard, the Board notes that a July 2002 letter provided 
notice of the VCAA as it pertained to the service connection 
claim.  A subsequent July 2003 SOC and February 2004 
Supplemental Statement of the Case properly provided notice 
as to the "downstream" issue of an increased rating.  
Further, as noted above, the RO did issue a VCAA letter 
regarding the veteran's increased rating claim in October 
2003.  Thus, no further notice is required.

With respect to the VCAA notice letter to the veteran, the 
United States Court of Appeals for Veterans Claims (Courts) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that the VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
In this regard, the August 2002 decision was favorable in 
that it established service connection for bilateral hearing 
loss, but unfavorable in that the RO assigned a 
noncompensable rating for that disability.  As indicated 
above, the first notice letter regarding the veteran's claim 
for service connection was dated in July 2002 and the RO's 
decision was dated in December 2002.  Although not required, 
the RO then sent an additional notice letter to the veteran 
in October 2003 that specifically pertained to evaluation of 
the veteran's service connected bilateral hearing loss.  This 
notice letter when combined with another subsequent review of 
the case meets the notice requirements of the VCAA.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file and the veteran has been 
afforded two VA examinations in connection with his current 
appeal.  Although it is indicated in the Statement of 
Accredited Representative in Appealed Case that the veteran 
contends that he should be afforded another examination, as 
explained below the Board finds that two VA audiological 
examinations have yielded enough information to fairly assess 
the merits of this claim.  Therefore, the Board concludes 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Simply put, the record is complete and this matter is ready 
for appellate review.  


Background and Evidence

Historically, a rating decision dated in December 2002 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating under Diagnostic Code 6100.  
This decision was based on service medical records, a 
statement from the veteran, a private medical record, and a 
VA examination from November 2002.  

In August 2002, the veteran was seen by a Clinical and 
Educational Audiologist who worked for About Better Care 
Audiology, Inc.  The veteran reported to the examiner that he 
had difficulty understanding what people said to him 
especially when it was noisy or when he was in a group.  The 
examiner reportedly tested the veteran using conventional 
audiometric techniques under circumaural earphones with good 
reliability.  

Results of puretone threshold testing indicated hearing 
within normal limits for the frequencies 250 - 2000Hz, severe 
sensorineural hearing loss for the frequencies 3000 - 8000Hz 
in the right ear, and a severe-profound sensorineural hearing 
loss for the frequencies 3000 - 8000Hz in the left ear.  Word 
recognition was tested at the veteran's most comfortable 
loudness level using a standard W-22, phonetically balanced 
word list and he scored 80% in both ears.  The impression was 
that the veteran has a severe, high frequency, sensorineural 
hearing loss in his right ear and severe-profound in his left 
ear.  The examiner concluded that with this particular 
hearing loss it would be expected that the veteran would have 
difficulty hearing in groups, when there was background 
noise, when there were poor acoustics, and when he could not 
see the face of the speaker.  The examiner did not recommend 
a hearing aid but stressed that the veteran should wear 
protection when engaging in loud activities and should be 
monitored every 1-2 years or sooner if changes in hearing 
were suspected. 

In November 2002 the veteran was afforded a VA examination.  
The veteran reported decreased hearing in both ears since 
service which he related to noise exposure in service.  He 
also reported problems understanding speech, especially when 
there was background noise.  Upon audiology examination, the 
puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
10
40
75
75
50
LEFT
15
20
80
90
51

The Maryland CNC wordlist speech recognition scores revealed 
a speech recognition ability of 90 percent in the right ear 
and of 94 percent in the left ear.  The diagnosis was an 
asymmetric high frequency sensorineural hearing loss 
appearing cochlear in nature with essentially normal word 
understanding ability in both ears. 

The veteran submitted a Notice of Disagreement in March 2003 
and stated that he had provided enough information from the 
private audiologist to receive some sort of compensation for 
his hearing loss.  He indicated that the private records 
showed a severe sensorineural hearing loss for the 
frequencies of 3000 - 8000Hz in the right ear and, a severe-
profound sensorineural hearing loss for the frequencies 3000-
8000Hz in the left ear.  

The veteran perfected his appeal by filing a Form 9 (Appeal 
to Board of Veterans' Appeals) in September 2003.  In his 
appeal, he stated that he disagreed with the findings of the 
VA hearing examination that resulted in speech recognition of 
90 percent in his right ear and 94 percent in his left ear.  
At About Better Care Audiology, Inc., he was told that he had 
80 percent recognition in both ears.  The veteran stated that 
he found the testing to be more comprehensive at About Better 
Care Audiology, Inc., that the results were much more 
accurate, and that he is entitled to at least a 10 percent 
evaluation for the loss of his bilateral hearing.  

The veteran was afforded another VA examination in November 
2003.  The veteran requested this examination due to 
purported discrepancies in the results from the private 
audiologist in August 2002 and the previous VA examination in 
November 2002.  He denied any changes in his hearing since 
the previous year and also denied ear pain and drainage.  The 
audiology examination indicated puretone thresholds as 
follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
5
30
65
75
44
LEFT
10
20
80
95
51

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The diagnostic and clinical tests indicated that the right 
ear puretones were normal at 250 through 1500, mild at 2000, 
and moderate to severe at 3000 through 8000.  The left ear 
puretones were normal at 250 through 2000, and severe at 3000 
through 8000.  The diagnosis was stable moderate-severe high 
frequency sensorineural loss in the right ear and a severe 
high frequency sensorineural loss in the left ear.  The 
speech recognition thresholds and word recognition scores 
were reportedly well within normal limits.  The examiner also 
discussed the two previous tests with the veteran and 
explained that the discrepancies were caused by the way in 
which the tests were conducted.  The private audiologist did 
word recognition scores using a live voice with background 
noise present.  The examiner also stated that it was widely 
known throughout the audiology field that word recognition 
scores using a woman's voice tended to be slightly lower than 
when a man's voice was used.  The examiner indicated that the 
testing done in both of the VA examinations used the same 
prerecorded CD's, so the results were considered by the 
examiner to be stable and consistent.  

In January 2004, the veteran submitted another statement 
indicating his disagreement with the decision for service-
connected bilateral hearing loss as well as the findings of 
the second hearing test performed at the second VA 
examination.  The veteran then questioned the method of 
testing used by the VA, and also requested that someone of 
higher authority or with more experience in hearing loss 
testing determine whether the VA examination from November 
2003 was of any value.  

In March 2004, the veteran submitted an additional statement 
in which he indicated that he researched and determined that 
the Maryland CNC test was used to test tumors and lesions, 
and made the argument that the other word recognition test 
used by the private audiologist gave a truer picture of the 
hearing loss.  

The Statement of Accredited Representative in Appealed Case 
was submitted in lieu of VA Form 646 in September 2004.  In 
this document, the representative stated that the veteran 
believed the VA examinations were inadequate and that a new 
examination should be conducted.  


Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

When a question arises as to which of two disability ratings 
applies under a particular diagnostic code, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The Board notes that as the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.

Under 38 C.F.R. § 4.86(a) (2003), when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately.  Under 38 C.F.R. § 4.86(b), when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

In the private examination performed by About Better Care 
Audiology, Inc. in September 2002, the puretone threshold 
testing indicated that the veteran had hearing within normal 
limits for the frequencies 250-2000Hz, severe sensorineural 
hearing loss for the frequencies 3000-8000Hz in the right ear 
and severe-profound sensorineural hearing loss for the 
frequencies 3000-8000Hz in the left ear.  The word 
recognition test yielding results of 80 percent in both ears.  
However, the word recognition test was performed using a live 
female voice, instead of a standardized prerecorded voice.  A 
Maryland CNC test was not performed, as required by 38 C.F.R. 
§ 4.85(a).  Without a Maryland CNC test as required by VA 
regulation, the results cannot be used in evaluation of the 
veteran's disability.  

The Board has reviewed the record and notes that the veteran 
was afforded an examination in November 2002 which showed 
that decibel loss for the frequencies 1000, 2000, 3000, and 
4000 Hertz was 10, 40, 75, and 75 in the right ear and 15, 
20, 80, and 90 in the left ear, respectively.  The puretone 
average in the right ear was 50 dB and the puretone average 
in the left ear was 51 dB.  The speech recognition scores 
were 90 percent in the right ear and 94 percent in the left 
ear.  When the puretone threshold averages and speech 
recognition scores are applied to Table VI, Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination, the numeric designation 
for the right ear is II, and the left ear is I.  When the 
numeric designations are applied to Table VII, Percentage 
Evaluation for Hearing Impairment, the veteran's bilateral 
hearing loss is determined to be noncompensable. 38 C.F.R. § 
4.85.

After the veteran noted the apparent discrepancies between 
the August 2002 private examination and the November 2002 VA 
examination, the RO scheduled the veteran for another 
examination.  In the second VA examination in November 2003, 
the decibel loss for the frequencies 1000, 2000, 3000, and 
4000 Hertz was 5, 30, 65, and 75 in the right ear and 10, 20, 
80, and 95 in the left ear, respectively.  The puretone 
average in the right ear was 44 dB and the puretone average 
in the left ear was 51 dB.  The speech recognition scores 
were 92 percent in the right ear and 92 percent in the left 
ear.  When the puretone threshold averages and speech 
recognition scores are applied to Table VI, Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination, the numeric designation 
for both ears is I.  When the numeric designations are 
applied to Table VII, Percentage Evaluation for Hearing 
Impairment, the veteran's bilateral hearing loss is 
determined to be noncompensable. 38 C.F.R. § 4.85.

In both of the examinations performed by the VA, the results 
were consistent and the veteran was deemed to have 
noncompensable bilateral hearing loss.  The veteran asserts 
however that the original audiological examination performed 
by About Better Care Audiology, Inc. should be used in order 
to determine his evaluation.  However, according to 38 C.F.R. 
§ 4.85 this examination cannot be used because the examiner 
did not use the Maryland CNC test.  The veteran disagreed 
with the methodology of the VA examinations and claimed the 
private examination gave a more accurate view of his 
disability.  However, the November 2003 VA examiner explained 
that it was widely known in the audiology field that word 
recognition scores using a female voice tended to be slightly 
lower than tests that used a male voice.  The VA examiner 
noted that while the private audiologist used a live female 
voice for the test, the VA examiners used a prerecorded male 
voice in its testing.  The examiner's explanation accounts 
for the differences in the results from the VA examination 
from those reported by the private audiologist.  The Board 
notes further, that the results from both VA examinations 
conducted approximately one year apart appear to be 
consistent with each other.  Notably, the November 2003 VA 
examination found the results of testing to be consistent and 
stable.  Based on these factors, the Board concludes that an 
additional evaluation is not necessary in order to adequately 
evaluate this claim.  

The Board has also reviewed the provisions of 38 C.F.R. § 
4.86(a) with respect to the veteran's claim and finds that it 
is not appropriate for application because the veteran's 
puretone thresholds in each ear were not 55 or more at each 
of the specified frequencies (1000, 2000, 3000, and 4000 Hz).  
38 C.F.R. § 4.86(b) is also unavailable since the veteran did 
not exhibit both a puretone threshold of 30 or less at 1000Hz 
and 70 decibels or more at 2000Hz.

While the Board has considered the subjective evidence 
concerning the impairment the appellant experiences due to 
his bilateral hearing disability, the Board finds that the 
objective testing must be accorded by far the greatest weight 
in assessing the impact of the veteran's hearing disability 
on average occupational functioning. The Board, therefore, 
concludes that entitlement to a compensable schedular 
evaluation for the appellant's hearing loss is not 
established.

In addition, as the United States Court of Appeals for 
Veterans Claims has pointed out, the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

After reviewing the evidence of record, the Board is of the 
opinion that there is no basis upon which to increase the 
veteran's rating for bilateral hearing loss.  The evidence 
does not indicate that the veteran meets the schedular 
criteria for the next higher evaluation.  Accordingly, the 
Board finds that entitlement to a compensable evaluation for 
bilateral hearing loss is not warranted.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for an compensable 
evaluation for bilateral hearing loss. Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2004), have been considered as required by the 
holding of the United States Court of Appeals for Veterans 
Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no assertion or showing that the 
veteran's bilateral hearing loss has resulted in interference 
with his employability in a manner beyond that contemplated 
by the rating criteria, or has necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


